

114 S2563 IS: Protecting Our Security Through Utilizing Right-Sized End-Strengths Act of 2016
U.S. Senate
2016-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2563IN THE SENATE OF THE UNITED STATESFebruary 22, 2016Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo affirm the importance of the land forces of the United States Armed Forces and to authorize
			 fiscal year 2016 end-strength minimum levels for the active and reserve
			 components of such land forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Our Security Through Utilizing Right-Sized End-Strengths Act of 2016 or the POSTURE Act of 2016. 2.Sense of CongressGiven the volatile, uncertain, and ambiguous world and the need for trained and ready Land Forces of the United States, in conjunction with joint and multinational forces, to deter threats, shape the international security environment, respond to emergent situations and crises, and, if necessary, to fight and win the Nation’s wars, it is the sense of Congress that the planned drawdown of Land Forces should immediately cease.
		3.Fiscal year 2016 end strength levels for Land Forces of the United States
			(a)Active forces
 (1)ArmyThe authorized strength for active duty personnel of the Army as of September 30, 2016, is 480,000. (2)Marine corpsThe authorized strength for active duty personnel of the Marine Corps as of September 30, 2016, is 184,000.
				(b)Selected Reserve
 (1)Army reserve componentsThe authorized strength for Selected Reserve personnel of the reserve components of the Army as of September 30, 2016, are as follows:
 (A)The Army National Guard of the United States, 350,000. (B)The Army Reserve, 205,000.
 (2)Marine corps reserveThe authorized strength for Selected Reserve personnel of the Marine Corps Reserve as of September 30, 2016, is 38,900.
 4.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following:
			
 (1)For the Army, 480,000. (2)For the Navy, 329,200.
 (3)For the Marine Corps, 184,000. (4)For the Air Force, 317,000..
		